DETAILED ACTION
This Office Action is in response to the application 16/941,945 filed on 07/29/2020.
Claims 1-7 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application is based upon and claims priority to Japanese Patent Application No. 2019-171450, filed on Sep. 20, 2019.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07/29/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 07/29/2020 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 07/29/2020 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 07/29/2020 has been accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kotha, Pub. No.: US 2020/0044822 in view of Yuto JP2014-137415, (see translated pdf).

Referring to claim 1, Kotha teaches an information processing apparatus comprising: 
a memory (fig. 10; memory 1006); and 
a processor coupled to the memory (fig. 10, processor 1004) and 10configured to 
generate, from a common key used for symmetric key cryptography, and from either an encryption process using the common key or a decryption process using the common key, an encryption lookup table corresponding to 15the encryption process or a decryption lookup table corresponding to the decryption process by using white box cryptography (abstract, paras. 0021-0023; 0033 and fig. 2; the Sub Bytes operation or transformation 200. The Sub Bytes operation 200 is a transformation process for a non-linear byte substitution using an S-box lookup table 204. The S-box lookup table 204 is 16×16 matrix where each byte (represented by two hex digits) has a corresponding byte to replace. ).

Kotha does not explicitly disclose disseminate the generated encryption lookup table or the generated decryption lookup table as a 20public key. 

However, in an analogous art, Yuto teaches disseminate the generated encryption lookup table or the generated decryption lookup table as a 20public key (paras. 0001 and 0004, multiple long integer arithmetic method and program used in encryption and decryption techniques).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Kotha  with the method and system of Yuto, wherein disseminate the generated encryption lookup table or the generated decryption lookup table as a 20public key to provide a multiple long integer arithmetic method and a program used in encryption and decryption techniques (Yuto: para. 0001). 


Referring to claim 6, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 7, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        05/17/2022